DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This Office Action is sent in response to Applicant’s communication received on 12/04/2018 for application number 16209478. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on XXXX is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


4.	Claim(s) 1-21 is/are rejected under pre-AIA  35 U.S.C. 102(	a2) as being anticipated by Kilroy et al., [US Pub. No.: 2015/0157410 A1].
Re. Claim 1, Kilroy discloses:
A computer-implemented method for contextually controlling a surgical device [electronic control system configured to communicate electronically with the one or more robotic surgical tools |Abstract], the method comprising: receiving, by a computer system, perioperative data from the surgical device, the perioperative data associated with a surgical procedure [The information presented by the visualization system may be live data from the cameras, data from pre-operative MRI, CT, ultrasound or other imaging modality, and models of organs and other parts of the human body |0049]; 
receiving, by the computer system, images from a scope, the images visualizing the surgical device during the surgical procedure [The hyperdexterous surgical system can include a visualization system that aggregates information from one or more sources and provides one or more images to the surgeon |0048]; 
determining, by the computer system, an attribute of the surgical device from the images [The control system 400 can include a computer 402 |0124]; 
determining, by the computer system, procedural context data based at least on the perioperative data and the attribute of the surgical device [The control system 400 may determine the direction of the motion relative to the operator's wrist and present the image of the movement in the same direction. For example, in FIG. 42A, the operator 1 moves his left hand along arrow A |0303]; 
and controlling, by the computer system, the surgical device according to the procedural context data [The control system 400 may categorize the data into various classes such as, but not limited to, real time data (from the cameras 304), model data, pre-op data, stale data (specifically data from camera 304 that was taken prior to the current moment in time).|0335].

Re. Claim 2, Kilroy discloses:
wherein the attribute comprises a type, an orientation, a position, a velocity, or an acceleration of the surgical device [the hyperdexterous surgical system can provide visual cues to the surgeon that help the surgeon understand the orientation and position of the hyperdexterous surgical tools relative to the surgeon, allowing the surgeon to understand how the hyperdexterous surgical tools will move when actuated by the surgeon |0030].

Re. Claim 3, Kilroy discloses:
wherein controlling the surgical device comprises changing, by the computer system, a state of the surgical device [The hyperdexterous surgical system enables the control of the hyperdexterous surgical tools to be adjusted based upon the preferences of the operator. |0030].

Re. Claim 4, Kilroy discloses:
wherein controlling the surgical device comprises changing, by the computer system, a function of an input of the surgical device [The hyperdexterous surgical system enables the information presented to the operator to be adjusted based upon the preferences of the operator.|0030].

Re. Claim 5, Kilroy discloses:
wherein controlling the surgical device comprises changing, by the computer system, information displayed by the surgical device [The nature of the hyperdexterous surgical system is illustrated, among other ways, by providing the surgeon with a variety of information (e.g., via displays) that allow the surgeon to readily understand the positioning of the hyperdexterous surgical tools relative to the patient so as to naturally understand how the tools will move when actuated |0105].

Re. Claim 6, Kilroy discloses:
comprising providing, by the computer system, a recommendation according to the procedural context data [The control system can send information to the input devices 500, such as instructions to produce tactile feedback for the operator 1. |0254].

Re. Claim 7, Kilroy discloses:
determining, by the computer system, whether the recommendation is of a first type or a second type [The system includes a first grasper 312, a second grasper 314, a camera 304, and a stapler 354. The system includes two input devices 500, a first controller 516 and a second controller 518.|0242&0342]; 
and displaying, by the computer system, the recommendation in a first manner according to whether the recommendation is of the first type or in a second manner according to whether the recommendation is of the second type [The control system of the hyperdexterous surgical system can convert the movement of the input device into movements of the controlled objects dependent on the zoom factor of images displayed on one or more displays.|0042].

Re. Claim 8, This claim is interpreted and rejected for the same reason set forth in claim 1.

Re. Claim 9, This claim is interpreted and rejected for the same reason set forth in claim 2.

Re. Claim 10, This claim is interpreted and rejected for the same reason set forth in claim 3.

Re. Claim 11, This claim is interpreted and rejected for the same reason set forth in claim 4.

Re. Claim 12, This claim is interpreted and rejected for the same reason set forth in claim 5.

Re. Claim 13, This claim is interpreted and rejected for the same reason set forth in claim 6.

Re. Claim 14, This claim is interpreted and rejected for the same reason set forth in claim 7.

Re. Claim 15, This claim is interpreted and rejected for the same reason set forth in claim 8.
 
Re. Claim 16, Kilroy discloses:
wherein the attribute comprises a particulate concentration or sizes of particulates of the surgical site [The hyperdexterous surgical system 100 enables the angling (e.g., tilting from horizontal) of the hyperdexterous surgical arm 200 so that it follows the orientation of the patient 2 (e.g., the hyperdexterous surgical arm 200 is mounted to follow the orientation of the patient 2). The support arm 106, the elevator 120, the carriage 130 and the slide (not shown) can facilitate the tilting of the hyperdexterous surgical arm 200. |0148].

17. This claim is interpreted and rejected for the same reason set forth in claim 10.

18. This claim is interpreted and rejected for the same reason set forth in claim 11.

19. This claim is interpreted and rejected for the same reason set forth in claim 12.

20. This claim is interpreted and rejected for the same reason set forth in claim 13.
Re. Claim 21, This claim is interpreted and rejected for the same reason set forth in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488